Citation Nr: 0213977	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from August 1967 to September 
1969.  He served in Vietnam and was awarded the Combat Action 
Ribbon.

The veteran was granted service connection for PTSD in a 
January 2001 rating decision and was awarded a 50 percent 
disability rating, effective April 27, 1999.  The veteran 
disagreed with the assigned disability rating and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 2001.  

In a May 2002 statement, the veteran's representative 
maintained that the veteran was entitled to a total 
disability rating based on individual unemployability (TDIU).  
That issue has not been developed for appellate purposes and 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by severe to major 
impairment of social and occupational function.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from the VA to the appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA.]

In April and May of 2001, the RO sent the veteran letters 
which set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed of the steps to be taken by the RO and how the RO 
could assist him in obtaining evidence.  The veteran was also 
notified of his right to a hearing.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the January 2001 
rating decision, the April 2001 SOC, and by the August 2001 
and March 2002 supplemental statements of the case (SSOCs).


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the VA 
Outpatient Clinic in Toledo, Ohio in his February 2000 claim, 
and the RO obtained those records.  In August 2001, the RO 
requested the veteran's disability records from the Social 
Security Administration (SSA), and those records were 
obtained in September 2001.  The veteran was afforded a VA 
PTSD examination in June 2000 and an advisory opinion was 
obtained to resolve discrepancies in the medical evidence.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted evidence with his claim in 
February 2000 and again in March 2001.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; but he indicated 
in a December 2001 statement that he did not want a personal 
hearing.  The record contains several statements submitted by 
the veteran, and his representative also submitted written 
argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD], the 
following levels of disability are pertinent.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

(i.)  Preliminary matter - other diagnoses/Mittleider 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed at various times with a bipolar disorder, a 
schizoaffective disorder, a major depressive disorder and 
alcohol abuse.  

The Board notes that alcohol abuse is subject to important 
restrictions in regard to service connection.  The law 
precludes compensation for primary alcohol abuse disabilities 
and secondary disabilities that result from primary alcohol 
abuse.
See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301 (1998); 
VAOPGPREC 2-97 (January 16, 1997); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  While there is no such 
restriction for the other psychiatric disorders, the Board 
notes that only PTSD has been service connected.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   

The Board notes that the veteran's alcohol abuse was noted to 
be in remission by the March 2001 report of M.B., D.O.  Also, 
the January 2000 hospitalization report described only 
occasional drinking in the past 3 years.  None of the medical 
evidence of record has attributed any significant degree of 
recent symptomatology to alcoholism.  

In regard to the other diagnoses, the medical evidence does 
not provide an adequate distinction between the 
symptomatology attributable to veteran's various psychiatric 
disorders.  The June 2000 VA examiner was unsure whether the 
veteran even had PTSD.  The June 2000 advisory opinion of 
K.R.C., M.D. showed a definite conviction that the veteran 
had PTSD in addition to other psychiatric diagnoses; however, 
he did not attempt to apportion the symptoms.  There is also 
evidence which minimizes the impact of the other diagnoses.  
The January 2000 hospitalization report noted a prior 
diagnosis of manic depression in 1984, but stated that the 
veteran had suffered only 2 episodes in the period between 
1985 and 1990.  Also, the March 2001 report of M.B., D.O. 
diagnosed only PTSD and major depressive disorder, and found 
a GAF score of 31-40.  The January 2000 hospitalization 
report, which showed a GAF score of 29, did not report 
diagnoses for any psychiatric disorders other than PTSD.  
This would indicate that PTSD accounts for the majority of 
the veteran's symptoms.  

In short, in the absence of evidence which definitively 
attributes aspects of the veteran's psychiatric pathology to 
diagnoses other than PTSD, the Board must consider all such 
pathology as being part of the PTSD.  Accordingly, the Board 
will treat all psychiatric symptoms as part of the service-
connected disorder. 

(ii.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2001).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.



(iii.)  Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  The Board must determine whether 
the veteran's symptoms more nearly approximate the criteria 
for the 70 percent level or higher.  If they do not, then a 
higher rating may not be awarded.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 70 
percent rating.  Although many of the symptoms displayed by 
the veteran, as reflected in the medical findings of record, 
are no more than moderate in degree, the Board notes 
primarily the veteran's GAF scores, his longstanding 
employment difficulties and social impairment, as suggesting 
that his PTSD is worse than is reflected by the current 50 
percent rating.  It is the judgment of the Board that 
application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 70 percent rating.  
See 38 C.F.R. § 4.7 (2001).

The Board's decision is based on evidence demonstrating 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, as described 
primarily in a June 2000 VA examination report, a January 
2000 hospitalization report, reports of M.B., D.O.; K.R.C., 
M.D.; and E.M.T., Ph.D. and VA outpatient treatment reports.

The veteran's occupational impairment is most appropriately 
described as severe to major in degree.  E.M.T., Ph.D. 
reported in August 1999 that the veteran could not sustain a 
job and that he then worked only 3 hours a day and would 
often leave the work site.  E.M.T. also found that the 
veteran was not employable at any level in a substantial 
gainful manner, due to difficulty relating to coworkers, 
supervisors and the public.  The veteran had frequent job 
changes, as noted in the January 2000 hospital summary, and 
he stated in the June 2000 VA examination report that he was 
released from his job with a gas company due to his mental 
disorder.  In March 2001, M.B., D.O. found that the veteran 
is unable to sustain gainful employment.  

In terms of social impairment, the Board notes that the 
finding of E.M.T., Ph.D. in August 1999 that the veteran was 
emotionally numb, had no close friends, was alienated from 
most of the community and did not relate well to people at 
work.  The veteran had been married once, from 1971 to 1984, 
but was divorced due to the effects of his psychiatric 
disorder.  The veteran complained of social isolation in the 
January 2000 hospital summary.  The March 2001 report of 
M.B., D.O. shows that the veteran was easily overwhelmed by 
interactions with others and could not tolerate being around 
others for any extended period of time.

In addition, the veteran has shown a level of anxiety and 
depression which arguably approaches the level contemplated 
for a 70 percent rating.  In August 1999, the veteran 
reported an exaggerated startle response; anxiety and panic 
attacks; overwhelming feelings of anger and sorrow; and 
depression; but was noted to have a fair ability to function 
independently.  In March 2001, M.B., D.O. found that the 
veteran showed severe anxiety with intermittent paranoid 
ideation.

The GAF scores assigned have ranged from 29 to 70.  The GAF 
score of 70 was assigned in a psychiatric progress note from 
August 2000 and appears to have little in the way of 
evaluation and analysis to support it.  The lowest score of 
29 was assigned during the veteran's hospitalization in 
January 2000.  He evidently improved somewhat thereafter.  
The June 2000 VA examiner assigned a score of 50.  The most 
recent GAF score is a 31-40, which was assigned by M.B., D.O. 
in March 2001.  These GAF scores generally show serious to 
major impairment in occupational and social functioning.  
This is consistent with the finding of the June 2000 VA 
examiner, who found evidence of serious industrial 
impairment, and the finding of E.M.T., Ph.D. in August 1999, 
who found evidence of severe symptomatology.  These GAF 
scores appear to have been assigned based on the veteran's 
reported symptomatology.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, 
being reflective of severe to major impairment in 
occupational and social functioning, is more serious than the 
"reduced reliability" contemplated by the 50 percent level, 
and more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  To that 
extent, the appeal is granted.  See 38 C.F.R. § 4.7 (2001).

Although the veteran's representative has specifically 
suggested that a 70 percent rating is appropriate in this 
case, the Board has nevertheless considered whether a  100 
percent rating is appropriate.  Applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  For reasons expressed immediately below, the Board 
concludes that the evidence does not indicate that the 
veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 100 
percent disability rating.  

With reference to the criteria for a 100 percent disability 
rating listed above, the evidence does not show such symptoms 
as gross impairment in thought processes or communication.  
In particular, the August 1999 report of E.M.T., Ph.D. showed 
difficulty concentrating, but a March 2001 finding of M.B., 
D.O. showed that the veteran's concentration was only 
slightly impaired and that his recent judgment was adequate.  
E.M.T. also found fair use of judgment.  The June 2000 VA 
examiner found the veteran's speech to be clear, with no 
evidence of defect or deficit, and his thought process to be 
rational and logical with no psychosis and with demonstrated 
ability for abstract thinking.  The January 2000 VA 
hospitalization similarly found no evidence of psychosis. 

The evidence does not show grossly inappropriate behavior.  
Rather, an August 1999 report of E.M.T., Ph.D. showed a fair 
ability to behave in an emotionally stable manner.  

The evidence does not show that the veteran is a persistent 
danger of hurting himself or others.  The veteran has 
complained of anger and irritability.  However, the January 
2000 hospitalization report found that there was no evidence 
of suicidal or homicidal ideation or plans; the June 2000 VA 
examination report showed no suicidal thoughts; and a 
November 1999 progress note showed that he had not had 
suicidal thoughts since 1994.  

There is no evidence that the veteran displays an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  The 
August 1999 report of E.M.T., Ph.D. showed a good ability to 
maintain personal appearance, and the June 2000 VA examiner 
found good personal hygiene, and that the veteran was 
casually but neatly dressed.

There is no evidence of disorientation to time or place.  The 
January 2000 hospitalization report found the veteran to be 
alert and oriented times 3, and the March 2001 report of 
M.B., D.O. showed the veteran to be oriented to person place 
and time.

There is no evidence of memory loss for names of close 
relatives, the veteran's own occupation or own name.  The 
January 2000 hospitalization report found the veteran's  
memory to be grossly intact and the March 2001 report of 
M.B., D.O. showed his recent and remote memory to be intact 
and his immediate recall to be adequate.

While there is some evidence that the veteran has experienced 
symptomatology consistent with hallucinations in the past, 
the evidence pertinent to the appeal period does not reflect 
such symptomatology.  The January 2000 hospital summary shows 
no evidence of hallucinations and the June 2000 VA 
examination report also shows no evidence of hallucinations.

Also, while the veteran's occupational and social impairment 
are severe to major, there is no evidence of total impairment 
in either category.  The Board notes that the veteran was 
working until recently, albeit in a very limited capacity.  
The August 1999 report of E.M.T., Ph.D. found a fair ability 
to understand, remember and carry out simple job 
instructions; and a fair ability to follow work rules.  In 
terms of social impairment, the Board notes that the veteran 
is able to sustain functional relationships with family and 
those very close to him, although this circle of social 
contacts appears very limited.  In the June 2000 VA 
examination report, the veteran stated that he had a 
relationship with a girlfriend who lived with him on and off.  
They would prepare meals together and do other activities.  
In an October 1999 progress note, he stated that his family 
relationships were good.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The Board notes the reported 
GAF scores, discussed above.  There has been assigned no GAF 
score lower than 29, and this appears to be a temporary 
exacerbation associated with his hospitalization in January 
2000, and based on subsequent medical evidence does not 
appear to reflect the permanent level of  severity of the 
veteran's symptoms. 

In essence, the objective evidence of record does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

The veteran's representative has pointed to the fact that the 
veteran is in receipt of disability compensation from the 
Social Security Administration (SSA).  The Board has 
considered this.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992) [holding that VA's duty to assist includes 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA benefits].  
However, while a determination of the SSA may be evidence in 
support of a veteran's claim, SSA administrative decisions, 
including factual conclusions, are not necessarily binding on 
VA or the Board.  Disability claims under 38 U.S.C. and under 
the Social Security Act involve different considerations.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 
 
In short, although SSA determinations regarding 
unemployability and disability may be relevant in VA 
disability determinations, they are not binding on VA.  
See Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  
With respect to the issue now before the Board, as discussed 
in detail above, the assignment of disability ratings is 
governed by the VA ratings schedule, in this case 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Board has explained why 
it believes that a 70 percent disability rating is warranted 
in this case.  The Board places little weight of probative 
value on an unrelated determination made by another agency 
under a different statute.  The fact remains that the 
requirements of Diagnostic Code 9411 for a 100 percent rating 
have not been met, for reasons stated above.  

(iv.)  Fenderson considerations 

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has fluctuated somewhat in severity, but has not changed 
appreciably during the appeal period.  As noted above, the 
GAF scores have fluctuated over a given range, but have 
generally reflected serious to major impairment.  There 
appears to have been none of the symptoms which would allow 
for the assignment of a 100 percent disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 70 percent 
disability rating should be assigned for the entire period 
from April 27, 1999.  

(v.)  Extraschedular ratings

In the SOC dated April 2001, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  As discussed 
above, the record reflects serious to major occupational 
impairment, but does not reflect such marked interference as 
to render impracticable the application of the regular 
schedular standards.  The record reflects that the veteran 
has been hospitalized once for PTSD, in January 2000, during 
the period on appeal.  There is no evidence of an 
extraordinary clinical picture.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

There is no question that the veteran's PTSD causes 
significant impairment. However, such impairment is 
contemplated in the 70 percent disability rating which has 
been assigned by the Board.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. 
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

(vi.)  Conclusion

For the reasons stated, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for a 
70 percent rating for PTSD.  The veteran's claim of 
entitlement to an increased rating for PTSD will accordingly 
be granted to that extent.



ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

